Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 1 of 15




                           EXHIBIT E
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 2 of 15



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 1:20-cv-22329-CMA

    CORI ANN GINSBERG, on behalf of herself )
    and all others similarly situated,      )
                                            )
            Plaintiff,                      )
                                            )
    vs.                                     )
                                            )
    AZORIO, LLC,                            )
                                            )
            Defendant.                      )
    ____________________________________ )


                       PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
                        OF DOCUMENTS TO DEFENDANT AZORIO, LLC

           Plaintiff Ginsberg (“Plaintiff”) hereby propounds the following requests for production of

    documents to Defendant Azorio, LLC (“Defendant” or “Azorio”), pursuant to Federal Rules of

    Civil Procedure 26 and 34, and the Local Rules of the United States District Court for the

    Southern District of Florida, and request that Defendant produce the documents and

    electronically-stored information stated herein within thirty (30) days of service of these requests

    at the offices of Kantrowitz, Goldhamer & Graifman, P.C., 747 Chestnut Ridge Road, Chestnut

    Ridge, New York 10977.

                                             DEFINITIONS

           1.      All terms defined in the Local Civil Rules shall have the meanings set forth

    therein, unless otherwise specified.

           2.      “Vitamins Because” refers to Vitamins Because LLC, its predecessors,

    successors, various divisions and subsidiaries, subdivisions, affiliates (foreign and domestic),
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 3 of 15



    partnerships, joint ventures, agents, present and former officers, directors, employees, agents

    and all other persons acting or purporting to act on Vitamins Because’s behalf.

           3.      “CT Health” refers to CT Health Solutions LLC, its predecessors, successors,

    various divisions and subsidiaries, subdivisions, affiliates (foreign and domestic), partnerships,

    joint ventures, agents, present and former officers, directors, employees, agents and all other

    persons acting or purporting to act on CT Health’s behalf.

           4.      “Azorio” or “Defendant” refers to Azorio, LLC, its predecessors, successors,

    various divisions and subsidiaries, subdivisions, affiliates (foreign and domestic), partnerships,

    joint ventures, agents, present and former officers, directors, employees, agents and all other

    persons acting or purporting to act on Azorio’s behalf.

           5.      The “Product” or “Subject Product” refers to S-adenosylmethionine (“s-

    adenosyl-methionine” or “SAMe,” “SAM-e,” “SAME,” “sam-e,” “same,” or “samee”) dietary

    supplements sold by Azorio.

           6.      “SAMe” refers to S-adenosylmethionine.

           7.      “Plaintiff” refers to Plaintiff Cori Ann Ginsberg.

           8.      The term “document” is defined as synonymous in meaning and equal in scope

    to the usage of this term in FED. R. CIV. P. 34(a), and should be understood to include any

    written, printed, typed, and visually, aurally, or electronically reproduced material of any kind,

    whether or not privileged, including but not limited to electronic mail, computer files, source

    code, backup media, and databases; files and file folders; books and their contents, whether

    printed or recorded or reproduced by hand or any other mechanical process, or written or

    reproduced by hand or any other mechanical process; and all other tangible manifestations of

    communications whether or not claimed to be privileged, confidential, or personal; namely,




                                                    2
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 4 of 15



    communications, including intracompany communications, correspondence, telegrams,

    memoranda, summaries or records of telephone conversations, summaries or records of

    personal conversations; diaries; forecasts; statistical statements; laboratory and engineering

    reports and notebooks, changes, plans, specifications, data sheets, drawings, schematics,

    graphs, flow charts, samples, prototypes and tangible things, evaluation boards, developers

    guidelines; photographs, films, pictures, and videotapes; minutes or records of meetings,

    including directors’ meetings, minutes or records of conferences; expressions of statements or

    policy; lists of persons attending meetings or conferences; reports and/or summaries of

    interviews or investigations; opinions or reports of consultants’ patent appraisals; opinions of

    counsel; agreements; records, reports or summaries of negotiations; brochures, pamphlets,

    advertisements, circulars, trade letters, packing materials and notices, press releases; litigation

    files and databases; and any drafts or revisions of any document and any notes or comments

    appearing on any document, whether preliminary or marginal. A comment or notation

    appearing on any document, and not a part of the original document, is considered a separate

    document within the meaning of the term. A draft or non-identical copy is a separate document

    within the meaning of the term.

           9.      The term “communication” should be understood to mean the transmission of

    information (in the form of facts, ideas, inquiries or otherwise), including all inquiries,

    discussions, conversations, negotiations, agreements, understandings, meetings, telephone

    conversations, letters, emails, facsimiles, notes, telegrams, advertisements, or other forms of

    verbal exchange, whether oral or written.

           10.     The terms “related to,” “relate to,” “regarding,” “concerning,” “in connection

    with,” and “relating to,” as used herein, are used in the broadest possible sense and mean




                                                    3
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 5 of 15



    mentioning, citing, quoting, regarding, involving, representing, constituting, discussing,

    reflecting, identifying, describing, referring to, containing, enumerating, evidencing,

    supporting, or in any way concerning, in whole or in part, directly or indirectly.

           11.     The term “person,” as used herein, shall have the same meaning as specified in

    Local Rule 26(d).

           12.     The terms “and” and “or,” as used herein, are to be construed conjunctively or

    disjunctively as necessary to make the request inclusive rather than exclusive.

           13.     The terms “any” and “all,” as used herein, shall mean “any and all,” and shall be

    construed so as to bring within the scope of the request any information that otherwise might

    be construed to be outside its scope.

           14.     The term “date” or “dates,” as used herein, refers to the exact day, month, and

    year, if ascertainable, or if not, the best approximation.

           15.     The terms “describe” or “description,” as used herein, means to state all facts of

    which you are aware concerning the subject, including but not limited to identifying all dates,

    all persons involved in or with knowledge of the subject, and all places or locations relevant to

    the subject.

           16.     The term “identify,” as used herein, shall have the same meaning:

                   (a) When used with respect to or referring to a person, “identify” means to give,

                        to the extent known, the person’s full name, present or last known address,

                        and when referring to a natural person, additionally, the present or last

                        known place of employment. Once a person has been identified in

                        accordance with this subparagraph, only the name of that person need be




                                                     4
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 6 of 15



                      listed in response to subsequent discovery requesting the identification of

                      that person.

                   (b) When used with respect to or referring to documents, “identify” means to

                      give, to the extent known, the (i) type of document; (ii) general subject

                      matter; (iii) date of the document; and (iv) author(s), addressee(s) and

                      recipient(s). In the alternative, the responding party may produce the

                      documents, together with identifying information sufficient to satisfy Fed. R.

                      Civ. P. 33(d).

           17.     The term “Complaint” as used herein, shall mean the Class Action Complaint

    filed by Plaintiff in this lawsuit, or any further amended class action complaints.

           18.     The terms “Good Manufacturing Practice” or “GMP” or “CGMP,” as used

    herein, mean a system for ensuring that products are consistently produced and controlled

    according to quality standards which is designed to minimize the risks involved in a

    pharmaceutical production and covers all aspects of production from the starting materials,

    premises, and equipment to the training and personal hygiene of staff, including, but not

    limited to, detailed written procedures for each process that could affect the quality of a

    finished product and documented proof that correct procedures are consistently followed at

    each step in the manufacturing process, every time a product is made.

           19.     The terms “standard operating procedure” or “standing operating procedure,” as

    used herein, means established or prescribed methods, procedures, and/or policies to be

    followed routinely for the performance of designated operations or in designated situations.

           20.     The terms “active pharmaceutical ingredient” or “API,” as used herein, are

    defined as any substance or mixture of substances intended to be used in the manufacture of a




                                                    5
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 7 of 15



    drug product that, when used in the production of a drug, becomes an active ingredient in the

    drug product.

           21.      “FDA” refers to the U.S. Food and Drug Administration.

           22.      The term “unit,” as used herein, means sales unit or the unit of measure (i.e.,

    bottle of SAMe capsules) that Defendant uses to charge its customer for the SAMe product it

    sells to consumers.

           23.      The terms used herein, which are also set forth in 21 C.F.R. § 111.3, shall have

    the same definitions and interpretations as specified in 21 C.F.R. § 111.3.

                                           INSTRUCTIONS

           1.       In responding to each document request, attach originals or true copies of all

    documents referenced or referred to, which are otherwise supportive of the response,

    illustrative of the response, or the production of which is necessary to provide a complete

    response.

           2.       All documents should be produced electronically and in their native format, or

    in any manner consistent with the format in which they were originally created (i.e.; .doc, .pdf,

    .jpg, .tif, .xls, .mdb, .pst, etc.) and should include all data, including but not limited to,

    metadata, formulae, links, attachments, etc. To the extent that a document no longer exists in

    its original format, said document should be produced in a similar, reasonable electronic

    format that would allow for the same or similar functionality as the original.

           3.       If you withhold any documents based on privilege, provide a privilege log

    setting forth the privilege claimed and the facts upon which you rely to support the claim of

    privilege. In that log, identify each document for which privilege is claimed, together with the

    following information:




                                                    6
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 8 of 15



                   (a)   A brief description of the nature and subject matter, including the title and
                         type of document;

                   (b)   The date of preparation;

                   (c)   The date of the last revision or edit;

                   (d)   The name and title of the author(s);

                   (e)   The name and title of the person(s) creating the document(s);

                   (f)   The name and title of the person(s) who edited the document(s)

                   (g)   The name and title of the person(s) to whom the document was sent; and

                   (f)   The number of pages.

           4.      The request for information in these document requests is continuing in

    character and, therefore, requires supplemental responses and/or production by you of

    supplemental documents if other, further or different information is secured or available prior

    to the trial of the above identified proceeding.

           5.      If there are documents not currently in your possession, but which you can

    obtain from other parties, such additional documents are included in this request. If your

    response to any requests herein is that the documents are not in your possession or custody,

    describe in detail the location of the documents and the unsuccessful efforts you made to locate

    the records. If your response to any requests herein is that the documents are not in your

    control, identify who has control and the location of the records, and provide any documents

    you have that contain all or part of the information contained in the requested document or

    category. If any requested document was, but no longer is in your possession or subject to your

    control, or has been misplaced, destroyed or discarded, or otherwise disposed of, please so

    state, and for each such document provide: (1) Its date; (2) The identity of the person(s) who

    prepared the document; (3) The identity of all persons who participated in preparing the

    document, to whom the document was sent or who have otherwise seen the document; (4) The


                                                       7
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 9 of 15



    length of the document; (5) The subject matter of the document; (6) If misplaced, the last time

    and place it was seen and a description of efforts made to locate the document; (7) If disposed

    of, the date of and reason for disposal, the manner of disposition (e.g., destroyed, transferred to

    a third party), the reason for disposal, the identity of the person(s) who authorized disposal and

    the identity of the person who disposed of the document.


                                    DOCUMENTS REQUESTED

    DOCUMENT REQUEST NO. 1:

            Produce all documents, records, information and communications concerning any

    emails, writings, or communications Defendant had with Vitamins Because and/or CT Health

    relating in any way to a SAMe Product, including purchase orders and receipts, instructions,

    and test results.



    DOCUMENT REQUEST NO. 2:

            Produce all documents, records, information and communications concerning the

    SAMe Product, which Defendant sold and/or sells, including the product’s contents,

    ingredients, testing, ordering, labeling, sales, shipping processes, and manufacturing processes.



    DOCUMENT REQUEST NO. 3:

            Produce all documents, records, and information relating to the purchasers of the SAMe

    Product, which has been sold by Defendant.




                                                    8
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 10 of
                                      15


   DOCUMENT REQUEST NO. 4:

          Produce documents and information sufficient to show all identities and contact

   information of all purchasers of SAMe Product sold by Defendant, including purchasers’

   names, addresses, phone numbers, and email addresses, as well as the total quantity of units

   purchased by each purchaser.



   DOCUMENT REQUEST NO. 5:

          Produce documents and information sufficient to show the following information as to

   each unit of SAMe that was sold by Defendant:

          1)   identity of the purchaser, including name, address, phone number, and email
               address;

          2)   address where the purchased SAMe unit was delivered;

          3)   identity of the purchased/ordered product and/or stock keeping unit (“SKU”), and
               number of bottles of SAMe and capsules per bottle contained in the SKU;

          4)   quantity purchased;

          5)   date of purchase;

          6)   retail purchase price paid by the consumer for each SKU;

          7)   retail purchase price paid by the consumer for the entire purchase/order;

          8)   shipping costs above the retail price paid by the consumer;

          9)   name of private label brand (e.g., Naturetition Supplements, PureControl
               Supplements, Earth Natural Supplements, etc.);

          10) physical or online platform through which the unit of SAMe was sold;

          11) Amazon seller name and identification number on Amazon.com or other retail
              website   (e.g.,   “Earth     Natural    Supplements/ANAL58EVMKY7H,”
              “GOLDANDSTONES – SUPPLEMENTS/ A2QZY8BV8FU3RW,” etc.);




                                                 9
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 11 of
                                      15


          12) Amazon Standard Identification Number (“ASIN”) if sold on Amazon.com;

          13) stated amount of SAMe in milligrams (“mg”) indicated on the bottle label and
              amount of SAMe in milligrams per capsule and per serving;

          14) all product claims indicated on the bottle label;

          15) stated lot number indicated on the bottle label;

          16) stated expiration date indicated on the bottle label;

          17) stated UPC code indicated on the bottle label;

          18) proceeds received by Defendant from the sale;

          19) quantity of SAMe capsules included in the sold unit of SAMe;

          20) name of SAMe manufacturer or source from which the SAMe units were
              purchased by Azorio;

          21) name of labeling company or source from which the SAMe labeling was
              purchased by Azorio;

          22)    name packaging company or source from which the SAMe packaging was
                purchased by Azorio;

          23) all supplement and ingredient facts as printed on the label;

          24) location of and owner of warehouse where units were stored prior to sale.


   DOCUMENT REQUEST NO. 6:

          Produce all documents, records, information and communications concerning any

   communications Defendant had with consumers regarding the SAMe Product sold by

   Defendant.



   DOCUMENT REQUEST NO. 7:

          Produce all documents, records, information and communications in connection with

   Defendant’s SAMe Product labels, their design, product claims, and supplement information.



                                                 10
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 12 of
                                      15




   DOCUMENT REQUEST NO. 8:

          Produce all documents, records, information and communications in connection with

   the SAMe Product packaging used with Defendant’s SAMe Product.



   DOCUMENT REQUEST NO. 9:

          Produce all documents, records, information and communications in connection with

   the manufacturing, specifications, and quality control of Defendant’s SAMe Product.



   DOCUMENT REQUEST NO. 10:

          Produce all documents, records, information and communications in connection with

   the testing, strength, potency and measure of active ingredients of Defendant’s SAMe Product.



   DOCUMENT REQUEST NO. 11:

          Produce all documents, records, and communications concerning the distribution, sales,

   pricing, marketing and/or advertising of SAMe Product sold by Defendant and throughout the

   SAMe industry.



   DOCUMENT REQUEST NO. 12:

          Produce all documents, records, and communications concerning the creation, revision,

   modification, design of the product labels and packaging for SAMe Product sold by Defendant.




                                                11
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 13 of
                                      15


   DOCUMENT REQUEST NO. 13:

          Produce all documents, records, and communications concerning the sales, revenue,

   and purchases of the SAMe Product sold by Defendant.



   DOCUMENT REQUEST NO. 14:

          Produce all documents, records, and communications concerning manuals, memoranda,

   instructions, and other records setting forth Defendant’s policies, procedures or practices

   relating to the marketing of its SAMe Product.



   DOCUMENT REQUEST NO. 15:

          Produce all documents, records, and communications in connection with any rejected

   components, packaging, and labels relating to the SAMe Product sold by Defendant, as well as

   any rejected capsules or bottles of the SAMe Product.



   DOCUMENT REQUEST NO. 16:

          Produce all documents, records, and communications concerning any and all product

   complaints relating to the SAMe Product sold by Defendant, and Defendant’s review and

   investigation of any consumer complaint relating to its SAMe Product.




                                                    12
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 14 of
                                      15




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that July 28, 2020, I served the foregoing via e-mail on all

   counsel listed on the attached Service List.

                                                  By: /s/ Barbara Perez
                                                      Tod Aronovitz (FBN 186430)
                                                      ta@aonovitzlaw.com
                                                      Barbara Perez (FBN 989304)
                                                      bp@aronovitzlaw.com
                                                      ARONOVITZ LAW
                                                      Town Center One, Suite 2201
                                                      8950 SW 74 Court
                                                      Miami, FL 33156
                                                      Tel: 305-372-2772
                                                      Fax: 305-397-1886

                                                     Jay I. Brody
                                                     Jbrody@kgglaw.com
                                                     Gary S. Graifman
                                                     Ggraifman@kgglaw.com
                                                     KANTROWITZ, GOLDHAMER &
                                                     GRAIFMAN, P.C.
                                                     747 Chestnut Ridge Road
                                                     Chestnut Ridge, New York 10977
                                                     Tel: 845-356-2570




                                                     13
Case 1:19-cv-22702-KMW Document 144-5 Entered on FLSD Docket 08/24/2020 Page 15 of
                                      15




                                        SERVICE LIST
                                     Ginsberg v. Azorio, LLC
                                  Case No.: 1:20-cv-22329-CMA

   Attorneys for Plaintiff:                        Attorneys for Defendant:

   Tod Aronovitz (FBN 186430)                      Nathan Soowal (FBN 1002633)
   Barbara Perez (FBN 989304)                      NATHAN SOOWAL, P.A.
   ARONOVITZ LAW                                   3140 NE 9th Ave
   Tower Center One, Suite 2201                    Pompano Beach, FL 33064
   8950 S.W. 74 Court                              Tel: 954-531-4851
   Miami, FL 33156                                 Nathansoowallaw@gmail.com
   Tel: 305-372-2772
   Fax: 305-397-1886
   ta@aronovitzlaw.com
   bp@aronovitzlaw.com


   Jay I. Brody
   Gary S. Graifman
   KANTROWITZ, GOLDHAMER &
   GRAIFMAN, P.C.
   747 Chestnut Ridge Road
   Chestnut Ridge, New York 10977
   Tel: 845-356-2570
   Jbrody@kgglaw.com
   Ggraifman@kgglaw.com




                                              14
